department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date xxxxkxkxxxxx xxxxxkxxxxx xxxxxkxxxxxk xxxxxkkxxxxk uniform issue list legend settlor company date date date date date date date date date date date date dear this is in response to your ruling_request regarding federal tax consequences under various sections of the internal_revenue_code of the proposed transactions described below facts 120_stat_780 the act you were created by settlor to support one or more you were formed as a charitable_trust recognized as an organization described in sec_501 internal_revenue_code and classified as a supporting_organization described under sec_509 prior to the enactment on date of the pension_protection_act of pub_l_no xxxxxxxxxxxxxxxxxxaxxaxxx organizations described under sec_509 or specifically you are engaged primarily in investing and managing non-exempt use property and making grants to your supported organizations your supported organizations are five specified organizations that have been recognized as organizations described in sec_501 and they are classified as public_charities under sec_509 and a your support of these organizations is contingent upon their continuing to be classified by the internal_revenue_service service as public_charities as a result of the amendments made by the act and the proposed sec_1_509_a_-4 you stipulate that you are a non-functionally integrated type_iii_supporting_organization assuming that the final regulations do not substantially change the definition and thus are treated as a private_foundation that is subject_to the excess_business_holdings rules of sec_4943 effective for tax years beginning after date you stipulate that sec_4943 applies to your tax_year beginning date you represent that you and all of your disqualified persons with respect to you on date together held more than percent of the company’s voting_stock these holdings which might qualify for the present holdings provisions under sec_4943 and sec_4943 are not the focus of this ruling since date you have come to own all the voting_stock of the company by reason of its redemptions of the voting_stock held by others you received your initial interest in the company as a result of a large bequest from settlor that bequest from settlor was unusually large with an estimated value at that time of over twenty million dollars the remaining stock was owned by individuals and the company’s employee_stock_ownership_plan esop the participants of esop consisted of the company’s employees you represent that esop participants had put option rights and as such could compel the company to redeem the company's voting_stock that is distriputable to the esop participants after date the company continued to redeem shares from the esop periodically as required these redemptions further increased your percentage interest in the company’s voting_stock the esop participants exercised their put options on date date date and date on date the company terminated the esop by redeeming all of the remaining shares held by the esop the esop’s cash assets were then distributed to the esop participants you represent that you and your disqualified persons did not transfer cash or other_property or make or guarantee a loan to the company to redeem the shares held by the esop participants on date the company also redeemed the shares of the remaining shareholders the individuals on date you became the company's sole shareholder as of the date of the act company a closely_held_c_corporation had a number of activities including the direct operation of a business ownership of commercial real_estate directly and through a subsidiary ownership of a sport’s related subsidiary and ownership in a publicly held company two of your trustees serve on the company’s board_of six directors you developed a plan plan to restructure the company and its affiliates pursuant to the plan the company will dispose_of the retail businesses and restructure real_estate holdings and rental operations to ensure that the company derives at least of its gross_income from passive sources you have already begun executing the plan since date specifically the company has disposed of or has discontinued operating businesses xxxxxxkxxxxxaxxxxxxxxxxxx has restructured real_estate holdings to facilitate generation of income derived from passive sources has amended lease agreements to ensure that the rental income is derived from passive sources and has transferred to you assets that produce income derived from passive sources the company has submitted pursuant to the ruling_request the detailed plan and the steps it is taking in order to accomplish such restructuring you state that pursuant to the plan you will reduce your excess_business_holdings by restructuring the company’s assets and operations so that you and all disqualified persons may own an interest of more than in the company and its affiliates however you represent that you will restructure the company’s assets and operations so that the company its affiliates and any other enterprises will receive at least of its gross_income in the form of income derived from passive sources within the meaning of sec_4943 if you cannot restructure so company shall receive at least of its gross_income in the form of income derived from passive sources you will reduce your ownership in the company to not more than the company will either sell real properties properties managed by third party management companies or if it is in the best interest of the company not to sell the ownership or interest the company will ensure that income from such properties comes from passive sources irrespective of your effort to carry out the plan you represent that you have faced challenges preventing you from fully executing the plan including properties encumbered with third-party leases memberships and sponsorship agreements which adversely affect the marketability however in time you will be able to address and resolve these challenges you represent that the company sold shares of a publicly-held company it owns and company is considering using the proceeds from this sale to improve the assets it is trying to dispose hoping that such improvements will render such assets more marketable you submitted your ruling_request and plan to dispose_of your excess_business_holdings to your state attorney_general who responded with no objection to your ruling_request and plan ruling requested based on the above facts you requested a ruling that the periods for disposing of excess_business_holdings under sec_4943 with respect to each of the increases in your holdings in the company’s voting_stock that arose between date and date as a result of the company's redemptions from the company's esop be extended for additional five-year periods law sec_4943 imposes excise_taxes on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other xxxxxxkxxxxxxxxxxxxaxxxxxk interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides in part that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 provides that any interest in a business_enterprise which a private_foundation holds on date if the private_foundation on such date has excess business holding shall while held by the foundation be treated as held by a disqualified_person rather than by the private_foundation during the 15-year period beginning on such date if the foundation and all disqualified persons have more than a percent voting_stock interest on such date sec_4943 provides that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 sets forth a similar rule for a change in holdings which causes an increase in excess_business_holdings sec_4943 provides that the service may extend for an additional five years the initial five-year period for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that i during the initial five-year period and ii disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings it made diligent efforts to dispose_of such holdings b before the close of the initial five-year period i the private_foundation submits to the service a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the service any response the private_foundation received during the five-year period and c the service determines that such plan can reasonably be expected to be carried out before the close of the extension period sec_4943 provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources for purposes of sec_4943 gross_income from passive sources includes the items excluded by xxxxxxxxxxaxxnxxnxaxxax sec_512 and sec_4943 provides that an organization which is described in paragraph shall be treated as a private_foundation sec_4943 provides that an organization is described in this paragraph if such organization is- a a type_iii_supporting_organization other than a functionally_integrated_type_iii_supporting_organization or b an organization which meets the requirements of subparagraphs a and c of sec_509 and which is supervised or controlled in connection with one or more organizations described in paragraph or of sec_509 but only if such organization accepts any gift or contribution from any person described in sec_509 sec_53_4943-6 provides that sec_4943 applies where a foundation has excess holdings in a business_enterprise determined without regard to sec_4943 or immediately prior to a change in holdings other than by purchase by the foundation or disqualified_person sec_53_4943-6 provides that as a general_rule except as otherwise provided in subparagraph of this paragraph any increase in holdings in a business_enterprise that is the result of a readjustment as defined in sec_53_4943-7 shall be treated as acquired other than by purchase sec_53_4943-7 provides that for purposes of this section the term readjustment includes but is not limited to a redemption among others sec_53_4943-7 describes a prohibited_transaction in relevant part as any transaction involving a private_foundation that has holdings in a business_enterprise which acquires or redeems its own stock using cash or other_property transferred to the acquiring business_enterprise eg as a contribution_to_capital or as a loan made or guaranteed by the private_foundation its disqualified persons or both or where such purchase of stock is a device to acquire or expand excess_business_holdings as determined by all the facts and circumstances in the case sec_53_4943-10 provides that the term business_enterprise includes the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 sec_53_4943-10 provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources sec_53_4943-10 provides that gross_income from passive sources for purposes xxxxxxxxxxxxxxxxxxaxxxxx of this paragraph includes the items excluded by sec_512 relating to dividends interest and annuities sec_512 relating to royalties sec_512 relating to rent and sec_512 relating to gains or losses from the disposition of certain property any income classified as passive under this paragraph does not lose its character merely because sec_512 or sec_514 relating to unrelated_debt-financed_income applies to such income analysis you have asked for additional five-year periods within which to dispose the excess_business_holdings you have as a result of the five redemption transactions that occurred on date sec_2 and each which increased your business holdings because of the proximity in time of the various redemptions we think it is reasonable to deal with them jointly we are not addressing the ownership that you held prior to the act thus the issue is whether you merit the additional five-year periods permitted under sec_4943 generally sec_4943 imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 provides in part that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock of any incorporated business_enterprise reduced by the percentage of the voting_stock owned by all disqualified persons generally anything above this percent is excess_business_holdings see sec_4943 because you own percent of the company’s voting_stock this would constitute excess_business_holdings absent exceptions however because you did not purchase the voting_stock and instead had increased stock holdings due to redemptions pursuant to the esop see sec_53_4943-6 and sec_53_4943-7 the increase in excess_business_holdings due to the redemptions are treated as being held by a disqualified_person not you during the five-year period beginning on the date of such holding see sec_4943 you represent that you did not finance the company’s buy back of the esop shares or make a loan or guarantee a loan used in the buy back rather the company funded the buy back of the esop shares without any financial assistance from you a prohibited_transaction is any transaction involving a private_foundation that has holdings in a business_enterprise which acquires or redeems its own stock using cash or other_property transferred to the acquiring business_enterprise or as a loan made or guaranteed by the private_foundation its disqualified persons or both see sec_53_4943-7 because you did not finance the company’s buy back of the esop participants’ shares you did not participate in a prohibited_transaction in addition the company's buy back of the esop participants shares is not a device to acquire or expand excess_business_holdings as determined by all the facts and circumstances in the case see sec_53_4943-7 in that the esop participants had the put options and had the right to exercise them which they did exercise with all the shares under your sole control it will be easier for you to dispose the company’s assets you assert that by the end of the five-year period provided under sec_4943 you will have excess_business_holdings thus you began planning how to eliminate the excess_business_holdings however based on the complexity of the company's assets and holdings you stated that you would be unable to dispose the excess_business_holdings within the initial five-year xxxxxxxxxxxxxxxxxxxxxxx periods following each of the redemptions thus for each of the redemptions you have asked for additional five-year periods in addition to the initial five-year periods to dispose the excess_business_holdings under sec_4943 the service may extend for an additional five years the initial five-year period for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation shows that i it made diligent efforts to dispose_of such holdings during the initial five-year period and ii disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings b before the close of the initial five-year period the private_foundation submits i to the service a plan for disposing of all of the excess_business_holdings involved in the extension and ii the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the service any response the private_foundation received during the five-year period and c the service determines that such plan can reasonably be expected to be carried out before the close of the extension period under the excess_business_holdings rules of sec_4943 a private_foundation and all disqualified persons combined are limited to holding ownership of a corporation’s voting_stock or other interest in a business_enterprise however the term business_enterprise does not include a trade_or_business of which at least of the gross_income is derived from passive sources see sec_4943 you represent that you will restructure the company's assets and operations so that the company its affiliates and any other enterprises will receive at least of its gross_income in the form of income derived from passive sources within the meaning of sec_4943 you represent that if you cannot restructure the company's assets and operations to meet this requirement you represent that you will own not more than of the company as required under sec_4943 from the beginning of the initial five-year periods of each of the redemptions after date you began making diligent efforts to dispose holdings you knew will be excess holdings after the initial five-year periods you ceased the operation of the company’s retail businesses you were also able to sell two sport-related real properties because most of the company’s assets shares are not readily disposable you are considering using the proceeds from your sale of a public-held company’s shares to improve the company’s assets if such improvements will make such assets readily and easily marketable your efforts to address anticipated excess_business_holdings issues have been further complicated by the unusual size of your holdings in company and the diverse and complex nature of the holdings while your incremental percentage increase in your interest in the company's voting_stock created by the company’s redemptions from the esop created an excess business holding issue you represent that there is virtually no market for small minority interests in a closely held company your trustees have concluded that in order to dispose_of the incremental increase in your percentage increase in the company created by the redemptions it would in all likelinood have to dispose_of the entire company disposing of a significant company during a challenging market for real_estate has been difficult such xxxxxxxxxxxxxxxxxxxxxxx disposition therefore of the company by sale has not been possible except at a price substantially below fair_market_value because of the size and complexity of the holdings before the expiration of the five-year periods for each of the redemptions you submitted to the service a plan of how you will dispose the excess_business_holdings within the additional five- year periods upon the completion of the plan the company will derive of its gross_income from passive sources or will dispose_of the assets so that you will not own more than of the company the appropriate state attorney_general had no objection to your ruling_request and your submitted plan based on the information you submitted we conclude that the plan reasonably can be carried out before the conclusion of the additional five-year periods for each of the redemptions therefore because you meet the requirement of sec_4943 you are entitled to additional five- year periods in addition to the initial five-year periods you already have for each of the redemptions to dispose_of your excess_business_holdings rulings based on the information submitted we rule as follows the 5-year period for disposing of excess_business_holdings under sec_4943 with respect to the increases in your holdings in the company’s voting_stock that occurred on date is extended an additional years under sec_4943 to date the 5-year period for disposing of excess_business_holdings under sec_4943 with respect to the increases in your holdings in the company’s voting_stock that occurred on date is extended an additional years under sec_4943 to date the 5-year period for disposing of excess_business_holdings under sec_4943 with respect to the increases in your holdings in the company’s voting_stock that occurred on date is extended an additional years under sec_4943 to date the 5-year period for disposing of excess_business_holdings under sec_4943 with respect to the increases in your holdings in the company's voting_stock that occurred on date is extended an additional years under sec_4943 to date the 5-year period for disposing of excess_business_holdings under sec_4943 with respect to the increases in your holdings in the company's voting_stock that occurred on date is extended an additional years under sec_4943 to date xxxxxxxxxxxxxxxxxxxxxxx please note that we make no determination as to whether you qualify as a ‘non-functionally integrated type iii supporting organization’ in this private_letter_ruling we also make no determination as to the status of your stock ownership including whether or not it is subject_to the transition_rules other than the specified redemptions as outlined above this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
